People v Eldridge (2018 NY Slip Op 03766)





People v Eldridge


2018 NY Slip Op 03766


Decided on May 24, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 24, 2018

Renwick, J.P., Manzanet-Daniels, Mazzarelli, Kapnick, Kahn, JJ.


6682 5281/10

[*1]The People of the State of New York, Respondent,
vMike Eldridge, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (David Bernstein of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Katherine Kulkarni of counsel), respondent.

Judgment, Supreme Court, New York County (Laura A. Ward, J. at suppression hearing; A. Kirke Bartley, Jr., J. at plea and sentencing), rendered January 26, 2012, as amended February 2, 2012, convicting defendant of attempted robbery in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 14 years to life, unanimously affirmed.
Defendant made a valid waiver of his right to appeal. The oral colloquy, which avoided conflating the right to appeal with the rights forfeited by pleading guilty, met or exceeded the minimum standards for such a colloquy (see People v Bryant, 28 NY3d 1094 [2016]). Furthermore, the colloquy was supplemented by an appropriate written waiver.
The valid waiver forecloses review of defendant's suppression and excessive sentence claims. Regardless of whether defendant made a valid waiver of his right to appeal, we find that the hearing court properly denied defendant's suppression motion, and we perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 24, 2018
CLERK